Appellant seeks to bring himself in such relation to the failure of the filing of his bills of exception within the time required by law, as would place the burden upon the district judge or the district clerk. The affidavits presented by appellant are indefinite and do not sufficiently fix the fact that the bills of exception were presented to the district clerk within the time fixed by statute for filing same. We have before said that the accused *Page 504 
may not seek to make the authorities of the State his agents to do things for him which diligence and his own obligation would seem to require him to do. Webb v. State, 4 S.W.2d 45.
Believing the case to have been properly disposed of in the original opinion, the motion for rehearing is overruled.
Overruled.